                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

DERRICK LEE SMITH et al.,

                      Plaintiffs,                    Case No. 1:19-cv-544
v.                                                   Honorable Robert J. Jonker
DEYANA UNIS et al.,

                      Defendants.
____________________________/

                                    ORDER OF TRANSFER

               This is a civil rights action brought under 42 U.S.C. § 1983 by state prisoner

Derrick Lee Smith and George Thomas Preston and his wife Kathryn Lynn Preston. Plaintiff

Smith is presently incarcerated at the Muskegon Correctional Facility (MCF) in Muskegon,

Muskegon County, Michigan. Plaintiffs George and Kathryn Preston reside in Avoca, St. Clair

County, Michigan. Plaintiff sues Deyana Unis and Kim L. Worthy of the Wayne County

Prosecutor’s Office; Patricia Penman, James Heberger, and Benny Napoleon of the Wayne County

Sheriff’s Department; Judge Bridget Mary Hathaway of the Wayne County Circuit Court; Judges

Laura Echartea, William McConico, and Christopher Blount of Michigan’s 36th District Court in

Wayne County; and Carli Boike-Dipiola Carpenter.

               The subject matter of the pro se complaint is Plaintiff Smith’s recent conviction on

four counts of first-degree criminal sexual conduct.      Plaintiff was sentenced to concurrent

sentences of 17 years, 6 months to 35 years for each count. Those sentences, in turn, were to be

served concurrently with eight sentences of 22 years, 6 months to 75 years imposed on October

29, 2008, for six counts of first-degree criminal sexual conduct and two counts of kidnapping. The
new sentences were also concurrent to sentences of 6 to 15 years imposed on May 26, 1998, for

two counts of third-degree criminal sexual conduct. All of the sentences were imposed by the

Wayne County Circuit Court after Plaintiff entered pleas of guilty or nolo contendere to the

charges.

               Each of the Defendants was involved in Plaintiff Smith’s recent prosecution.

Defendant Carpenter was the victim of Plaintiff Smith’s first-degree criminal sexual conduct

which occurred during October of 1997. Plaintiff Smith claims Defendant Carpenter lied and that

the sexual activity between them that night was consensual. He provides an affidavit from Plaintiff

George Preston who claims he was present at and participated in the sexual encounter with Plaintiff

that night.   In further support, Plaintiff Smith provides the affidavit of Mrs. Preston who

acknowledges that her husband, shortly after the incident, admitted he cheated on his wife with

Defendant Carpenter.

               Despite the exculpatory testimony of George Preston and the supporting testimony

of Kathryn Preston, Plaintiff Smith claims he was forced to enter nolo contendere pleas to the

charges because Wayne County Sheriff’s Department personnel threatened Plaintiff George

Preston, convincing him not to testify.

               Plaintiff Smith contends that the threats and other procedural improprieties in his

prosecution render his convictions and sentences unconstitutional.         Plaintiff Smith seeks

$80,000,000 in compensatory and punitive damages and release from state prison. Plaintiffs

George and Kathryn Preston do not demand any relief. It appears that Plaintiff Smith included

them on the complaint only because they have provided affidavits as witnesses.



                                                2
               Under the revised venue statute, venue in federal-question cases lies in the district

in which any defendant resides or in which a substantial part of the events or omissions giving rise

to the claim occurred. 28 U.S.C. § 1391(b). The events giving rise to Plaintiff’s action occurred

in Wayne and St. Clair Counties, Michigan. Although Plaintiff alleges that Defendants Penman

and Heberger interviewed him in Muskegon County on October 23, 2018, the threats and

procedural improprieties all occurred in Wayne and St. Clair Counties.

               Wayne County and St. Clair County are within the geographical boundaries of the

Eastern District of Michigan. 28 U.S.C. § 102(a). Defendants, with the exception of Defendant

Carpenter, are public officials serving in Wayne County, and they “reside” in that county for

purposes of venue over a suit challenging official acts. See Butterworth v. Hill, 114 U.S. 128, 132

(1885); O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972). Plaintiff Smith provides two

addresses for Defendant Carpenter, one in Wayne County and one in Tuscola County which is also

located in the Eastern District of Michigan. In these circumstances, venue is proper only in the

Eastern District. Therefore:

               IT IS ORDERED that this case be transferred to the United States District Court

for the Eastern District of Michigan pursuant to 28 U.S.C. § 1406(a). It is noted that this Court

has not decided Plaintiff’s motion to proceed in forma pauperis, nor has the Court reviewed

Plaintiff’s complaint under 28 U.S.C. §§ 1915(e)(2), 1915A, or under 42 U.S.C. § 1997e(c).



Dated: July 25, 2019                                 /s/ Ray Kent
                                                     United States Magistrate Judge




                                                 3
